Exhibit 10.3
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 27th day of August, 2012 (the “Effective Date”), by and between
PROGRESSIVE CARE INC., a Delaware corporation with offices at 1111 Park Center
Blvd, Suite 202, Miami Gardens, FL 33169 (the “Corporation”) and AVRAHAM
FRIEDMAN, an individual residing at 1112 NE 176th Terr., North Miami Beach, FL
33162(“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive desires to be employed by the Corporation as its Chief
Compliance Officer and the Corporation wishes to employ Executive in such
capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the
Corporation and Executive hereby agree as follows:
 
1.           Employment and Duties.  The Corporation agrees to employ and
Executive agrees to serve as the Corporation's Chief Compliance Officer.  It is
expected that the employment duties of Executive will include reporting directly
to the board of directors of the Corporation for the full time high quality
performance of directing, supervising and having responsibility for overseeing
operations and the general affairs of the Corporation and shall include such
other duties and responsibilities as the Board of Directors (the “Board”) may
from time to time reasonably assign to Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Corporation's normal business hours to the business and affairs of the
Corporation and its subsidiaries and to the diligent and faithful performance of
the duties and responsibilities duly assigned to him pursuant to this Agreement.
 
2.             Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three years (the “Employment Period”).
 
3.             Place of Employment.  Executive's services shall be performed at
the Corporation's offices located in Miami Gardens, Florida and any other
location where the Corporation and its subsidiaries now or hereafter have a
business facility. The parties acknowledge, however, that Executive may be
required to travel in connection with the performance of his duties hereunder.
 
4.             Base Salary.  For all services to be rendered by Executive
pursuant to this Agreement, the Corporation agrees to pay Executive during the
Employment Period a base salary (the "Base Salary") at an annual rate of
$120,000. The Base Salary shall be paid in periodic installments in accordance
with the Corporation's regular payroll practices.
 
    The Board shall review the Executive’s Base Salary annually after the
conclusion of the initial one year term and shall make a recommendation to the
Board as to whether such Base Salary should be increased but not decreased,
which decision shall be within the Board’s sole discretion.
 
 
1

--------------------------------------------------------------------------------

 
 
5.             Bonuses.  During the term of this Agreement, the Executive shall
be entitled to bonuses as determined by the Board of Directors based upon
corporate profitability and cash flow on an annual basis.
 
6.             Expenses.  Executive shall be entitled to prompt reimbursement by
the Corporation for all reasonable ordinary and necessary travel, entertainment,
and other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Corporation for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Corporation policies and procedures.
 
7.             Other Benefits.  During the term of this Agreement, the Executive
shall be eligible to participate in the Corporation’s 401(k) retirement plan as
well as the Corporation’s medical, dental and vision insurance policies, and any
other such benefits as made available to employees (collectively, "Benefit
Plans"), in substantially the same manner and at substantially the same levels
as the Corporation makes such opportunities available to the Corporation's
managerial or salaried executive employees. Eligible medical, dental, and vision
insurance policies shall include Executive’s spouse and children at the request
of the Executive, provided that they meet the requirements as set forth by the
Corporation’s insurance carrier(s).
 
8.             Vacation, Sick, and Personal Days.  During the term of this
Agreement, the Executive shall be entitled to accrue, on a pro rata basis, ten
(10) paid vacation days per year exclusive of recognized holidays of the
Corporation.  Vacation shall be taken at such times as are mutually convenient
to the Executive and the Corporation and no more than five (5) consecutive days
shall be taken at any one time without Corporation approval in
advance.  Furthermore, the Executive is entitled to accrue, on a pro rata basis,
five (5) sick days and five (5) personal days. The Executive shall not be
entitled to carry over any accrued, unused vacation days from year to year.
 
9.           Stock Grants.  The Executive may receive grant(s) of restricted
shares of the Corporation’s common as determined by the Board. Executive
acknowledges the restricted shares will be subject to the rules and regulations
of the U.S. Securities and Exchange Commission regarding “restricted
securities”, including but not limited to, Rule 144 as promulgated under the
Securities Act of 1933, as amended.
 
Executive understands that some or all of the stock received by Executive
pursuant to Sections 5 and 9 hereof will not be registered under the United
States Securities Act of 1933 (the “1933 Act”), and acknowledges that he will be
obligated to agree, as a condition to the issuance thereof, that he will acquire
such stock for his own account for investment and not with a view to, or for
resale in connection with a distribution thereof, and will bear the economic
risk of his investment in such stock for an indefinite period of time.
 
10.            Representations and Warranties by Executive.  Executive hereby
represents and warrants to the Corporation as follows:


(a) Executive has no criminal record, has never been arrested (whether
prosecuted or otherwise) and is not under investigation by any country, state,
federal or local authority. Further, Executive is not aware of any illegal
actions on his/her part, whether known to authorities or otherwise.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Executive has not entered into a previous non-compete, non-disclosure or
non-circumvention agreement with any party that would or could have an effect on
Executive’s ability to perform his/her duties under this Agreement.
 
(c) Neither the execution and delivery of this Agreement nor the performance by
Executive of his duties and other obligations hereunder violates or will violate
any statute, law, determination or award, or conflict with or constitute a
default under (whether immediately, upon the giving of notice or lapse of time
or both) any prior employment agreement, contract, or other instrument to which
Executive is a party or by which he is bound.
 
(d) Executive as the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Executive
enforceable against his in accordance with its terms. No approvals or consents
of any persons or entities are required for Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.
 
11.           Termination of Employment.
 
(a)         Death.  If Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Corporation shall
automatically terminate and the Corporation shall have no further obligations to
the Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
to the Executive’s heirs, administrators or executors any earned but unpaid Base
Salary through the date of death and reimbursement of any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Corporation during the
period ending on the termination date. The Corporation shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.  In addition, the Executive’s spouse and
minor children shall be entitled to continued coverage for a period of three
years following the termination of employment, at their own  expense, under all
health, medical, dental and vision insurance plans in which the Executive was a
participant immediately prior to his last date of employment with the
Corporation.
 
(b)           Disability.  In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Corporation by reason of Disability
(as defined below), this Agreement and the Executive’s employment with the
Corporation shall automatically terminate and the Corporation shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits accruing thereafter,
except for the obligation to pay the Executive or his heirs, administrators or
executors any earned but unpaid Base Salary through the Executive’s last date of
Employment with the Corporation and reimbursement of any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Corporation during the
period ending on the termination date. The Corporation shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions through the last date of the Executive’s
employment with the Corporation. For purposes of this Agreement, “Disability”
shall mean a physical or mental disability that prevents the performance by the
Executive, with or without reasonable accommodation, of his duties and
responsibilities hereunder for a period of not less than an aggregate of 60
business days during any twelve consecutive months.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Corporation may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Corporation (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Corporation, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within  30 calendar
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to, a felony, (c) violation of Sections 12, 13 or 14
of this Agreement, or (d) fraud, dishonesty or gross misconduct which is
materially and demonstratively injurious to the Corporation. Termination under
clauses (b), (c) or (d) of this Section 11(c)(1) shall not be subject to cure.
 
(2)           Upon termination of this Agreement for Cause, the Corporation
shall have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
Base Salary, and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Corporation during the period ending on
the termination date. The Corporation shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions through the last date of the Executive’s employment with
the Corporation.
 
(d)         Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) of 50% or more of the shares
of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), or (ii) a sale of all
or substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)         Good Reason.
 
(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 11(e)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Corporation for “Good Reason.”
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events: (A) the assignment, without the Executive’s consent, to
the Executive of duties that are significantly different from, and that result
in a substantial diminution of, the duties that he assumed on the Effective
Date; (B) the assignment, without the Executive’s consent, to the Executive of a
title that is different from and subordinate to the title Chief Compliance
Officer; (C) any termination of the Executive’s employment by the Company within
60 calendar days after a Change of Control, other than a termination for Cause,
death or Disability; or (D) material breach by the Company of this Agreement.
 
(2)           The Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Corporation of his intention to terminate this Agreement and his employment with
the Corporation for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Corporation shall not have eliminated the circumstances constituting
Good Reason within 30 business days of its receipt from the Executive of such
written notice.
 
(3)           In the event that the Executive terminates this Agreement and his
employment with the Corporation for Good Reason, the Corporation shall pay the
Executive or his heirs, administrators or executors any earned but unpaid Base
Salary through the Executive’s last date of employment with the Corporation and
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Corporation during the period ending on the termination
date. The Corporation shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions through the last date of the Executive’s employment with the
Corporation. Notwithstanding the foregoing, Executive shall be entitled to
receive his regular salary for a period of 90 days after Executive’s last day of
employment in accordance with the Corporation’s regular payroll schedule
and  continued coverage, at the Corporation’s expense, under all Benefits Plans
in which the Executive was a participant immediately prior to his last date of
employment with the Corporation, or, in the event that any such Benefit Plans do
not permit coverage of the Executive following his last date of employment with
the Corporation, under benefit plans that provide no less coverage than such
Benefit Plans, for a period of 90 calendar days following the termination of
employment.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)            Without “Good Reason” by Executive or Without “Cause” by the
Corporation.
 
(1)           By the Executive. At any time during the term of this Agreement,
the Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Corporation without Good Reason by providing prior written
notice of at least 90 calendar days to the Corporation.  Upon termination by the
Executive of this Agreement and the Executive’s employment with the Corporation
without Good Reason, the Corporation shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits thereafter, except for the obligation to
pay the Executive any earned but unpaid Base Salary and reimbursement of any and
all reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the
Corporation during the period ending on the termination date. The Corporation
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions through the last
date of the Executive’s employment with the Corporation.
 
(2)           By the Corporation. At any time during the term of this Agreement,
the Corporation shall be entitled to terminate this Agreement and the
Executive’s employment with the Corporation without Cause by providing prior
written notice of at least 30 calendar days to the Executive.  Upon termination
by the Corporation of this Agreement and the Executive’s employment with the
Corporation without Cause, the Corporation shall pay the Executive or his heirs,
administrators or executors any earned but unpaid Base Salary through the
Executive’s last date of employment with the Corporation and reimbursement of
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Corporation during the period ending on the termination date. The Corporation
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions through the last
date of the Executive’s employment with the Corporation. Notwithstanding the
foregoing, Executive shall be entitled to receive his regular salary plus all
benefits under the Benefit Plan for a period of 90 days after Executive’s last
day of employment and continued coverage, at the Corporation’s expense, under
all Benefits Plans in which the Executive was a participant immediately prior to
his last date of employment with the Corporation, or, in the event that any such
Benefit Plans do not permit coverage of the Executive following his last date of
employment with the Corporation, under benefit plans that provide no less
coverage than such Benefit Plans, for a period of 90 calendar days following the
termination of employment.
 
12.           Confidential Information.
 
(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, its subsidiaries
and their respective businesses (“Confidential Information”), including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 12 shall survive the termination of the Executive’s employment
hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Corporation.
 
(c)           In the event the Executive breaches any provisions of this Section
12 or there is a threatened breach, then, in addition to any other rights that
the Corporation may have, the Corporation shall be entitled, without the posting
of a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 12, Executive shall not urge as a defense
that there is an adequate remedy at law, nor shall the Corporation be prevented
from seeking any other remedies, which may be available. In addition, Executive
agrees that in the event that he breaches the covenants in this Section 12, in
addition to any other rights that the Corporation may have, Executive shall be
required to pay to the Corporation any amounts he received in connection with
such breach.
 
(d)           Executive recognizes that in the course of his duties hereunder,
he may receive from the Corporation or others information, which may be
considered “material, non-public information” concerning a public company that
is subject to the reporting requirements of the United States Securities
Exchange Act of 1934, as amended. Executive agrees not to:
 
(1)           Buy, sell, or exchange any security, option, bond, or warrant
while in possession of relevant material, non-public information received for
the Corporation or others in connection herewith, and
 
(2)           Provide the Corporation with information with respect to any
public company that may be considered material, non-public information, unless
first specifically agreed to in writing by the Corporation.
 
(e)           In the event that the Executive’s employment with the Corporation
terminates for any reason, the Executive shall deliver forthwith to the
Corporation any and all originals and copies, including those in electronic or
digital formats, of Confidential Information.
 
 
7

--------------------------------------------------------------------------------

 
 
13.           Inventions Discovered by Executive.
 
(a)           The Executive shall promptly disclose to the Corporation any
invention, improvement, discovery, process, formula, or method or other
intellectual property, whether or not patentable or copyrightable (collectively,
"Inventions"), conceived or first reduced to practice by the Executive, either
alone or jointly with others, while performing services hereunder (or, if based
on any Confidential Information, within one (1) year after the Term), (a) which
pertain to any line of business activity of the Corporation, whether then
conducted or then being actively planned by the Corporation, with which the
Executive was or is involved, (b) which is developed using time, material or
facilities of the Corporation, whether or not during working hours or on the
Corporation premises, or (c) which directly relates to any of the Executive 's
work during the Term, whether or not during normal working hours. The Executive
hereby assigns to the Corporation all of the Executive’s right, title and
interest in and to any such Inventions. During and after the Term, the Executive
shall execute any documents necessary to perfect the assignment of such
Inventions to the Corporation and to enable the Corporation to apply for, obtain
and enforce patents, trademarks and copyrights in any and all countries on such
Inventions, including, without limitation, the execution of any instruments and
the giving of evidence and testimony, without further compensation beyond the
Executive 's agreed compensation during the course of the Executive 's
employment. All such acts shall be done without cost or expense to Executive.
Executive shall be compensated for the giving of evidence or testimony after the
term of Executive's employment at the rate of $500/day. Without limiting the
foregoing, the Executive further acknowledges that all original works of
authorship by the Executive, whether created alone or jointly with others,
related to the Executive’s employment with the Corporation and which are
protectable by copyright, are "works made for hire" within the meaning of the
United States Copyright Act, 17 U.S.C. (S) 101, as amended, and the copyright of
which shall be owned solely, completely and exclusively by the Corporation. If
any Invention is considered to be work not included in the categories of work
covered by the United States Copyright Act, 17 U. S. C. (S) 101, as amended,
such work is hereby assigned or transferred completely and exclusively to the
Corporation. The Executive hereby irrevocably designates counsel to the
Corporation as the Executive’s agent and attorney-in-fact to do all lawful acts
necessary to apply for and obtain patents and copyrights and to enforce the
Corporation's rights under this Section. This Section 13 shall survive the
termination of this Agreement. Any assignment of copyright hereunder includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as "moral rights" (collectively
"Moral Rights"). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, the Executive hereby waives such
Moral Rights and consents to any action of the Corporation that would violate
such Moral Rights in the absence of such consent. The Executive agrees to
confirm any such waivers and consents from time to time as requested by the
Corporation.
 
14.           Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Corporation and that its protection and maintenance constitutes a
legitimate business interest of the Corporation, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the products and services
developed or provided by the Corporation, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients in and throughout the United States (the “Territory”)
(to the extent the Corporation comes to operate, either directly or through the
engagement of a distributor or joint or co-venturer, or sell a significant
amount of its products and services to customers located, in areas other than
the United States during the term of the Employment Period, the definition of
Territory shall be automatically expanded to cover such other areas), and that
the Territory, scope of prohibited competition, and time duration set forth in
the non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Corporation, its
affiliates and/or its clients or customers.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           The Executive hereby agrees and covenants that he shall not,
without the prior written consent of the Corporation, directly or indirectly, in
any capacity whatsoever, including, without limitation, as an employee,
employer, consultant, principal, partner, shareholder, officer, director or any
other individual or representative capacity (other than a holder of less than
two percent (2%) of the outstanding voting shares of any publicly held company),
or whether on the Executive's own behalf or on behalf of any other person or
entity or otherwise howsoever, during the Employment Period and thereafter to
the extent described below, within the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Corporation;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Corporation to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Corporation, with whom the Corporation had significant contact during
Executive’s employment by the Corporation (whether under this Agreement or
otherwise), business of the kind or competitive with the business done by the
Corporation with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or might do with the Corporation, or if any such
customer elects to move its business to a person other than the Corporation,
provide any services (of the kind or competitive with the Business of the
Corporation) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Corporation and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Corporation to
discontinue or reduce its business with the Corporation or otherwise interfere
in any way with the Business of the Corporation.
 
With respect to the activities described in Paragraphs (2), (3) and (4) above,
the restrictions of this Section 14(b) shall continue beyond the Employment
Period until two years following the termination of this Agreement or of the
Executive’s employment with the Corporation, whichever occurs
later.  Furthermore, if the Corporation terminates Executive’s employment for
Cause or if Executive terminates his employment without Good Reason, then the
restrictions of this Section 14(b) shall continue with respect to the activities
described in Paragraph (1), above, beyond the Employment Period until one year
following the termination of this Agreement or of the Executive’s employment
with the Corporation, whichever occurs later.
 
 
9

--------------------------------------------------------------------------------

 
 
15.           Miscellaneous.
 
(a)            Breach of Sections 12, 13, and/or 14 of This Agreement. The
Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such
services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of Section 12,
Section 13, and/or Section 14 of this Agreement. Accordingly, the Executive
agrees that any breach or threatened breach by him of Section 12, Section 13,
and/or Section 14 of this Agreement shall entitle the Corporation, in addition
to all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.
 
(b)           Assignments and Delegations. Neither the Executive nor the
Corporation may assign or delegate any of their rights or duties under this
Agreement without the express written consent of the other; provided, however,
that the Corporation shall have the right to delegate its obligation of payment
of all sums due to the Executive hereunder, provided that such delegation shall
not relieve the Corporation of any of its obligations hereunder.
 
(c)            Entire Agreement. This Agreement constitutes and embodies the
full and complete understanding and agreement of the parties with respect to the
Executive’s employment by the Corporation, supersedes all prior understandings
and agreements, whether oral or written, between the Executive and the
Corporation, and shall not be amended, modified or changed except by an
instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
(d)            Binding Effect. This Agreement shall inure to the benefit of, be
binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.
 
(e)            Non- Waiver. The failure of either party to insist upon the
strict performance of any of the terms, conditions and provisions of this
Agreement shall not be construed as a waiver or relinquishment of future
compliance therewith, and said terms, conditions and provisions shall remain in
full force and effect. No waiver of any term or condition of this Agreement on
the part of either party shall be effective for any purpose whatsoever unless
such waiver is in writing and signed by such party.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)             Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(g)           Severability. If any provision of this Agreement shall be declared
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced in whole or in part, such provision shall be interpreted so a to
remain enforceable to the maximum extent permissible consistent with applicable
law and the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any other covenant or provision unless so expressed herein.
 
(h)           Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by reputable
national overnight delivery service (e.g. Federal Express) for overnight
delivery to the party at the address set forth in the preamble to this
Agreement, or to such other address as either party may hereafter give the other
party notice of in accordance with the provisions hereof.  Notices shall be
deemed given on the sooner of the date actually received or the third business
day after deposited in the mail or one business day after deposited with an
overnight delivery service for overnight delivery.
 
(i)             Governing Law, Venue, and Dispute Resolution. This Agreement
shall be construed in accordance with and governed by the laws of the State of
Florida, without giving effect to its conflict of law principles.  The Executive
and the Corporation agree that any controversy or claim arising out of or
related to this Agreement that is not resolved by the parties shall be settled
by arbitration administered by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes.  Said arbitration
shall be conducted in Miami Dade County, Florida, pursuant to the laws of the
State of Florida.  The parties further agree that the arbitrator may resolve
issues of contract interpretation as well as law and award damages, if any, to
the extent provided by the Agreement or applicable law.  The parties agree that
the costs of the arbitrator’s services shall be borne by the prevailing party. 
The parties further agree that the arbitrator’s decision will be final and
binding and enforceable in any court of competent jurisdiction. 
 
(j)             Attorney’s Fees. In any action or proceeding brought by any
party to enforce any provision of this Agreement, the prevailing party as the
case may be, shall be entitled to recover reasonable attorneys’ fees in addition
to its costs and expenses and any other available remedies.
 
(k)            Execution. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one of the same instrument. The parties hereto
have executed this Agreement as of the date set forth above.
 
(l)             Authority. The Executive represents and warrants to the
Corporation, that he has the full  power and authority to enter into this
Agreement and to perform his obligations hereunder and that the execution and
delivery of this Agreement and the performance of his obligations hereunder will
not conflict with any agreement to which Executive is a party.
 
 
11

--------------------------------------------------------------------------------

 


SIGNATURES

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Executive
Employment Agreement to be executed as of the date first above written.





 
AVRAHAM FRIEDMAN
 
/s/ Avraham Friedman

--------------------------------------------------------------------------------

 
 
 
 
 
PROGRESSIVE CARE INC.
 
 
By: /s/ Vernon Watson                     

--------------------------------------------------------------------------------

Name: Vernon Watson
Title:  Chief Executive Officer



12

--------------------------------------------------------------------------------






 